©NAL                                               08/03/2021


               IN THE SUPRBME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0465


                                          DA 20-0465
                                                                          FILED
SIEBEN RANCH COMPANY,
                                                                           AUG 0 3 2021
                                                                         Bowen Greenwood
                Plaintiff and Appellee,                                Clerk of Supreme
                                                                                        Court
                                                                          State nf Montana


      v.
                                                                   ORDER
RANDALL G. ADAMS,a/k/a/ RANDY ADAMS,
a/k/a/ RAY ADAMS;and LEE McDONALD,

                Defendants and Appellants.


       Appellee Sieben Ranch Company moves under M. R. App. P. 16 to amend
non-dispositive statements about non-parties in Opinion No. 2021 MT 172 published on
July 13, 2021, in the above referenced matter. Appellants oppose the motion.
       The Court referred to an "easemenr for the benefit of a non-party—the O'Connell
family—over properties owned by the Sieben Ranch. Appellee states there is no such
easement because the 0'Connells' use ofthe Sieben Ranch property and Lyons Creek Road
in particular has always been permissive.
       The purported easement is mentioned three times, in ¶116, 16, and 19. Amending the
statements in these paragraphs does not affect the disposition ofthe case or in any way alter
the relationship of the parties to this case, it simply amends the opinion to reflect the
undisputed facts in the record. We will therefore issue an Amended Opinion with the
following revisions to IN 6, 16, and 19:
           6
       Sieben Ranch, however,granted an easement permission to the 0'Connells to
       use Lyons Creek Road north ofthe gate; permission to install their own lock
       on the gate; and requested the 0'Connells provide it with a list ofkey holders.

      In May 2018, the O'Connells granted their successor, Brian O'Connell, and
      his successors and assigns, the an easement they had obtained from Sieben
      Ranch for use ofLyons Creek Road:
         ¶ 16




         Ranch.

         1119
         Lyons Creek Road is a public road up to Sieben Ranch's gate located at the
         northwest corner of Section 19 of Township 14 North, Range 4 West, from
         which point it becomes a private road subject to the Conservation Easement
         and-the-read-easement-reserved by the O'Connells.

         THEREFORE,
         IT IS ORDERED that the Court's Opinion is amended at ¶116, 16, and 19 to reflect
the undisputed facts in the record. An Amended Opinion is filed simultaneously with this
Order.
         The Clerk is directed to provide copies of this Order to all parties and the presiding
judge.
                           \2)
         DATED this        --d-ay of August, 2021.




                                                         ALLyi JUL



                                               2